Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00404-CR

                                    Maxwell Lynn JORDAN,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1752
                          Honorable Joey Contreras, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, we modify the first page of the trial
court’s Judgment Adjudicating Guilt dated May 31, 2018, as follows: under the heading
“Restitution:” we delete the text “$16,000.00,” and we insert the text “$1,600.00.” We make no
other changes to the judgment.

       The trial court’s judgment as modified is AFFIRMED.

       SIGNED April 10, 2019.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice